Sullivan, J. P.,
dissents and votes to reverse the order appealed from, on the law, and to dismiss the mother’s petition for an upward modification of child support, with the following memorandum, in which Ritter, J., concurs. Since our reading of the record on appeal does not support the bald conclusion of the majority that the mother has met her burden of proof, we dissent.
There is no dispute that the party moving to modify the child support obligations set forth in a separation agreement bears both the burden of coming forward and the burden of persuasion on the issue. The Court of Appeals has set forth two standards of proof in modification proceedings, and the question of which standard should be applied in a given case depends on the circumstances presented therein. In Matter of Boden v Boden (42 NY2d 210, 213), the Court stated the familiar principle that: "Unless there has been an unforeseen change in circumstances and a concomitant showing of need, an award for child support in excess of that provided for in the separation agreement should not be made based solely on an increase in cost where the agreement was fair and equitable when entered into”.
A more relaxed "needs” standard subsequently was alluded *736to in Matter of Brescia v Fitts (56 NY2d 132, 140) as follows: "Petitioner introduced evidence tending to show, among other things, that the combination of her own income and the payments contributed by respondent does not adequately meet the children’s needs”. The mother in this case has failed to meet her burden for an upward modification under either of the foregoing standards.
The record of the proceedings before the Hearing Examiner is rather sparse. At the time of the separation of the parties, the father conveyed his interest in the marital residence in Nesconset to the mother. Thereafter, the mother married Thomas Berg and they lived in the Nesconset house. In 1986 the Bergs sold this house for $118,000, from which they netted $87,000. The Bergs then bought a larger home in Miller Place for $135,000, utilizing the proceeds from this sale and a $23,000 inheritance of the mother.
The only financial evidence presented at the hearing consisted of a comparative statement prepared by the mother in which she claims that her weekly needs in 1979 were $262.07, while her weekly expenses in 1989 were $905.01. It is not clear how many people were involved in the family unit in 1979. However, in 1989, the Berg family consisted of six people, including children born to the mother and Thomas Berg. The mother testified that $57.39 of the 1979 weekly figure was allocable to Shannon, but she could not explain how she arrived at this figure. At no time did she ever allocate any specific portion of the 1989 expenses to Shannon. Hence, the mother’s sole economic argument is that it cost more to raise Shannon in 1989 than in 1979 because of inflation and the fact that Shannon is growing up. These arguments have been expressly found inadequate to support upward modifications in child support in countless cases (see, Brevetti v Brevetti, 182 AD2d 606; Matter of Bernstein v Goldman, 180 AD2d 735; May May Cheng v McManus, 178 AD2d 906; Labita v Labita, 147 AD2d 535, 536; Samuels v Venegas, 126 AD2d 145; Deacutis v Cuomo, 79 AD2d 595). On the contrary, upward modifications have been approved in those situations where, unlike here, the movants set forth specific increased expenses (see, Matter of Brescia v Fitts, supra; Zucker v Zucker, 187 AD2d 507; Matter of Miller v Davis, 176 AD2d 945).
There is also no evidence in this record establishing that the mother has satisfied the Brescia standard (i.e., that she has demonstrated that Shannon’s needs were not being met). The sole evidence presented on this matter is the mother’s lament *737that she would like to buy Shannon more than three sweaters a year. Such a gratuitous remark hardly establishes that Shannon’s clothing needs are not being adequately addressed.
The majority opines that by referring to this bit of testimony, we are attempting to “trivialize the mother’s case”. To the contrary, we are not attempting to minimize or trivialize her case at all, we are setting forth the entire case presented by the mother as to any unmet needs of Shannon. It simply is inadequate under the standards established in a long series of decisions. The burden of proof on a parent seeking an upward modification of child support is not onerous, but it does exist and it must be met. In no prior case has it ever been held that a certain sum is inadequate child support as a matter of law without any factual support.
The paucity of evidence on this issue may well be attributable to the Hearing Examiner’s incorrect view of the law in this area. Indeed, at one point in the hearing, the Hearing Examiner erroneously opined that the mother did not have to show any change in circumstances between 1979 and 1990 because “it is a given that there has been a change on the part of the child and that is sufficient under Matter of Michaels v Michaels (56 NY2d 924)”. He further stated that the legislative findings of the Child Support Standards Act (L 1989, ch 567) have overruled all of the established decisional law in this area, so that if a prior award of child support is below that which would be required under the Child Support Guidelines, that discrepancy alone is proof of a change of circumstances. In short, the modification of support in this case is founded upon the erroneous assumption that all previous awards less than those called for by the Guidelines must be modified to reflect the Guideline amount. However, this bootstrapping approach is expressly prohibited by the Child Support Standards Act itself (L 1989, ch 567, § 7; Domestic Relations Law § 240 [1-b] [l]).
The majority seems to concede this fundamental error by the Hearing Examiner, but then states that notwithstanding this totally erroneous standard, the disposition is “fully supported by the record and the law”. The majority decision, like the hearing record, is totally devoid of facts indicating that Shannon’s needs are not being met. While it is true that we may make inferences from the record, those inferences must be based on facts in the record. Unfortunately, there are no facts in this record to support the claimed change in circumstances. It appears the majority is applying the same mistaken interpretation of the law the Hearing Examiner made *738in an effort to justify an a priori decision that the father’s child support contribution was de minimus and must be increased.
Since the mother has failed to establish either that there was an unforeseen change of circumstances (as required by Matter of Boden v Boden) or that Shannon’s needs are not being met (as required by Matter of Brescia v Fitts), the father’s objections to the Hearing Examiner’s order should have been sustained and the petition dismissed.